The Court is unanimously of the opinion that the order of the court below, dated August 1, 1938, which forbids District Attorney Shelley, Charles J. Margiotti and Edward Friedman from testifying before the legislative committee, and also impounds documentary evidence, must be and it is hereby vacated and set aside, because of lack of power in the court to make it. The information given to the District Attorney and others named in this order is not privileged in the sense that the witnesses may not be required to divulge it on the ground of privileged communications as argued; nor may the documentary evidence be impounded beyond the reach of the legislative committee.
The main question, whether Acts 1 and 4, are constitutional, is reserved for further consideration; they provide that investigation by the legislature of charges of misdemeanor in office, made against civil officers subject to impeachment, shall have precedence over the jurisdiction of grand juries, and suspend any other pending investigation. The importance of this question before us cannot be overestimated, as it involves an examination *Page 345 
of the fundamentals of our form of government and the entire doctrine of the separation of powers lodged in the three coördinate divisions thereof, judicial, legislative and executive, each of which must be supreme within its allotted field if our form of government is to endure; the boundaries necessarily to be determined by the Supreme Court.
We will briefly at this time state our reasons for the action taken.
The constitution provides in Article VI, section 1, that "The House of Representatives shall have the sole power of impeachment." This plain language makes the power plenary within constitutional limits, that is to say, "for any misdemeanor in office," which is a criminal act in the course of the conduct of the office, to which impeachments are limited. For crimes not misdemeanors in office, impeachment cannot be brought. This is the clear wording of section 3 of Article VI, which reads, "The Governor and all other civil officers shall be liable to impeachment for any misdemeanor in office." Therefore, the courts have no jurisdiction in impeachment proceedings, and no control over their conduct, so long as actions taken are within constitutional lines. It follows from this, that the courts cannot prohibit a witness from testifying before a legislative committee, which is conducting an investigation under Act 2, not here in question, to determine whether civil officers shall be proceeded against by impeachment. The courts cannot stay the legislature and the witnesses named are subject to call by the legislative committee at any time.
Section 3 further provides that "the person accused [of an impeachable offense] whether convicted or acquitted shall nevertheless be liable to indictment, trial, judgment and punishment according to law." This means liable in a court, because the legislature has no power to indict, try, judge and punish according to law. This power is plenary in the courts. The legislature can only remove from office and disqualify from holding *Page 346 
office because the section named also provides "judgment in such cases [of impeachment] shall not extend further than to removal from office and disqualification to hold any office of trust or profit under this Commonwealth."
Can the legislature limit, qualify or suspend the jurisdiction of the courts to investigate alleged crimes committed by civil officers, as the acts here in question seek to do, is the vitally important question presented to us. May the legislature stay the judicial hand until the legislature has completed its investigation, or may the two coördinate branches of government, legislative and judicial, concurrently proceed, each free from trammel or interference by the other? The solution of this problem is of the utmost gravity and should be arrived at, only after the most thorough investigation, study and consideration, to the end that there shall be no unseemly conflict between the two branches of government, the legislative and judicial, and a breakdown in its orderly administration. The further question whether the Attorney General may supersede the District Attorney will be passed upon when we decide the main question. Upon these reserved questions, the Court will, after further necessary deliberation, hand down its opinion as soon as a decision can be reached.
Order of August 1, 1938, is vacated and set aside.
                  OPINION REFUSING COMMITTEE'S REQUEST FOR WRIT OF PROHIBITION.